DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1 and B1, claims 1-9 and 13-16, in the reply filed on October 25, 2022, is acknowledged. Claims 10-12 and 17-20 are withdrawn for being directed to a nonelected invention. The restriction requirement is deemed proper and made final. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/200499 Runyan et al.
Regarding claim 1, Runyan teaches an acoustic panel (page 1, lines 22-25), comprising: 
a perforated 322 first skin 320; 
a second skin 310; and 
a core 330 between and connected to the perforated first skin and the second skin, the core including a plurality of chambers 332, a first corrugated structure (top corrugated structure) and a second corrugated structure (bottom corrugated structure); 
the plurality of chambers including a first chamber 332, the first chamber extending from the perforated first skin, through the first corrugated structure and the second corrugated structure, to the second skin (figure 3).  
Regarding claim 2, Runyan teaches that the first corrugated structure 942 comprises a first corrugation with a first peak; and 
the second corrugated structure 943 comprises a second corrugation with a second peak that is aligned with the first peak (figure 9B). Please note that while figure 9B shows an intermediate structure, the structure still reads on the claim.  
Regarding claim 3, Runyan teaches that the first corrugated structure comprises a pair of first corrugations 942,943; and 
the second corrugated structure comprises a third corrugation 945 with a third peak, and the third peak is aligned with a valley formed by and between the pair of first corrugations (figure 9B).  
Regarding claim 4, Runyan teaches that the first corrugated structure 942 comprises a first corrugation with a first peak; and 
the second corrugated structure 943 comprises a second corrugation with a second peak, and the second peak is connected to the first peak (figure 9B).  
Regarding claim 5, Runyan teaches that the first corrugated structure 942 comprises a first corrugation; and 
the second corrugated structure 943 comprises a second corrugation that is nested with the first corrugation (figure 9B).  
Regarding claim 6, Runyan teaches that the first corrugated structure (top corrugated structure) comprises a first corrugation with one or more first perforations; 
the second corrugated structure (bottom corrugated structure) comprises a second corrugation with one or more second perforations; and 
the first chamber extends from the perforated first skin, through the one or more first perforations and the one or more second perforations, to the second skin (figure 3).  
Regarding claim 7, Runyan teaches that the first corrugated structure comprises a first structure first panel 946 and a first structure second panel 945 that is connected to the first structure first panel at a first peak (figure 9B), and the first structure first panel is angularly offset from the first structure second panel by a first angle (figure 3 and page 6, line 30 – page 7, line 3, where a skewed septum 334 would produce different angles on the top and bottom); and 
the second corrugated structure comprises a second structure first panel 943 and a second structure second panel 942 that is connected to the second structure first panel at a second peak (figure 9B), and the second structure first panel is angularly offset from the second structure second panel by a second angle that is different than the first angle (figure 3 and page 6, line 30 – page 7, line 3, where a skewed septum 334 would produce different angles on the top and bottom).  
Regarding claim 8, Runyan teaches that the first structure first panel 310 is configured as a baffle; and 
the first structure second panel (bottom corrugation) and the second structure second panel 320 are each configured as a septum (figure 3).  
Regarding claim 9, Runyan teaches that the second structure first panel (top corrugation) is configured as a septum (figure 3).  
Regarding claim 13, Runyan teaches that the first corrugated structure comprises a first corrugation; and 
the second corrugated structure comprises a plurality of second corrugations; and the first corrugation overlaps the plurality of second corrugations (figure 3, where the first corrugation is not limited to a single peak or a single valley).  
Regarding claim 14, Runyan teaches that the core further includes a third corrugated structure 945; and the first chamber extends from the perforated first skin 941, through the first corrugated structure 942, the second corrugated structure 943 and the third corrugated structure 945, to the second skin 947 (figure 9B).  
Regarding claim 15, Runyan teaches that the core further includes a first sidewall and a second sidewall (vertical walls); 
the first chamber extends laterally between the first sidewall and the second sidewall; 
the first corrugated structure and the second corrugated structure are each connected to and extends laterally between the first sidewall and the second sidewall (figure 3).  
Regarding claim 16, Runyan teaches that at least the perforated first skin, the second skin and the core form a component of an aircraft propulsion system (page 1, lines 22-25).

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/200499 Runyan et al.
Regarding claim 1, Runyan teaches an acoustic panel (page 1, lines 22-25), comprising: 
a perforated 322 first skin 320; 
a second skin 310; and 
a core 330 between and connected to the perforated first skin and the second skin, the core including a plurality of chambers 332, a first corrugated structure (bottom corrugated structure) and a second corrugated structure (top corrugated structure); 
the plurality of chambers including a first chamber 332, the first chamber extending from the perforated first skin, through the first corrugated structure and the second corrugated structure, to the second skin (figure 3).  
Regarding claim 7, Runyan teaches that the first corrugated structure comprises a first structure first panel 946 and a first structure second panel 945 that is connected to the first structure first panel at a first peak (figure 9B), and the first structure first panel is angularly offset from the first structure second panel by a first angle (figure 3 and page 6, line 30 – page 7, line 3, where a skewed septum 334 would produce different angles on the top and bottom); and 
the second corrugated structure comprises a second structure first panel 943 and a second structure second panel 942 that is connected to the second structure first panel at a second peak (figure 9B), and the second structure first panel is angularly offset from the second structure second panel by a second angle that is different than the first angle (figure 3 and page 6, line 30 – page 7, line 3, where a skewed septum 334 would produce different angles on the top and bottom).  
Regarding claim 8, Runyan teaches that the first structure first panel 310 is configured as a baffle; and 
the first structure second panel (bottom corrugation) and the second structure second panel 320 are each configured as a septum (figure 3).  
Regarding claim 9, Runyan teaches that the second structure first panel (top corrugation) is configured as a septum (figure 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781